Citation Nr: 1525514	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-27 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  He died of cardiac arrest and complications of a hemorrhagic stroke in January 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

While the claim has been waiting disposition, the Board was informed, as noted above, that the Veteran had died.  Review of the record reflects that the Veteran's son submitted the appropriate paperwork for his substitution in his father's claim as evidenced by VA FORM 21-0847, which was received in February 2014.  As the matter of whether the substitution was proper has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and since the Veteran's son has not been provided with notice and his appellate rights, the issue of substitution is referred to the AOJ for appropriate action. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran in this case served on active duty from December 1966 to November 1968. 

2. On July 23, 2014, the Board received a copy of the Veteran's death certificate indicating that he died on January [redacted], 2014 due to cardiac arrest and complications of a hemorrhagic stroke.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.      § 20.1302 (2014); see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.   § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 

As noted above, the Board recognizes that the Veteran's son has requested that he be substituted for the Veteran in this matter, and that his request for substitution has been referred back to the AOJ as discussed in the Introduction.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


